Title: To Benjamin Franklin from William Vaughan, 31 October 1783
From: Vaughan, William
To: Franklin, Benjamin


          
            Dear Sir
            London Oct 31 1783
          
          From the friendly concern with which you have so frequently interested yourself respecting our family, it will give you some pleasure to learn of their safe arrival at Phia— My father landed severely afflicted with the Gout, the rest of the family were all well and experiencing Mrs. Beache’s hospitality. They had been under her roof for some days, but were in a day or two to remove to their own habitation. My sisters write me that Mrs. Beache’s maners & spirits resembled very much Mrs. Priestleys and were their conversation committed to writing that Dr. P. would be sometimes puzzled to find which was not his wife. I shall feel now an additional pleasure whenever I pay Birmingham a visit.
          I have been favored with a line from Miss Beckworth which I have been remiss in not communicating sooner to you it is dated July 26th. “If you write to Dr. Franklin I beg my compts. I have two of his grand daughters here tho too young to be on any other footing than as my guests.” She had then fourteen young ladies under her care, and expected to compleat her numbers before winter.
          My letters from Philadelphia of 14 Sepr advise that “our late proclomation of July 2d has given much displeasure, but the supposed injury will be to ourselves.” The history of that Proclomation is well known, and I lament that the Coalition here has given a check to that system which would have followed the peace had the same Administration continued: France seems to have adopted a more liberal policy with respect to her islands.

Could we in England overcome our narrow ideas on Commerce and open our doors by taking off those fetters to industry we shod: have little to fear from rivalship or petty jealousies. Payne I think says time makes more converts than reason.
          I duly recd Mr W. T. Franklins letter of 26 Sepr. the bill I remitted was intended to have been at Sight had not a mistake been committed by the person who negociated the bill. My brother Saml still continues in Germany. Benj: is well and about expecting an addition to his family.
          It is with pleasure I inform you that Dr Price yesterday communicated your description of the Air Balloons to the Club who hope one day or other to see you amongst them again. I am to give him a meeting with Mr Jay & Mr Adams. I wish I could form the compleat body of the Corps diplomatique; but as we cannot have your company in person we must be contented with your Portrait as our President. Beleive me with the greatest respect & esteem to be Dear Sir Your sincere & obedient humble Servant
          
            Wm Vaughan
          
         
          Addressed: Dr. B. Franklin / Passy / Paris
          Notation: Vaughan Oct. 31. 1783
        